Exhibit 77(b) REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Trustees of the SSgA Funds: In planning and performing our audits of the financial statements of SSgA Disciplined Equity Fund, SSgA Small Cap Fund, SSgA Tuckerman Active REIT Fund, SSgA IAM SHARES Fund, SSgA Directional Core Edge Equity Fund, SSgA Enhanced Small Cap Fund, SSgA Core Edge Equity Fund, SSgA US Treasury Money Market, SSgA Prime Money Market, SSgA Bond Market Fund, SSgA Intermediate Fund, SSgA High Yield Bond Fund, SSgA Money Market Fund, SSgA US Government Money Market Fund, SSgA Tax Free Money Market Fund, SSgA Emerging Markets Fund, SSgA International Stock Selection Fund, SSgA Life Solutions Balanced Fund, SSgA Life Solutions Growth Fund, SSgA Life Solutions Income and Growth Fund, SSgA S&P 500 Index Fund (the “Funds”) each a series of SSgA Funds, as of and for the year ended August 31, 2009 in accordance with the standards of the Public Company Accounting Oversight Board (United States), we considered the Funds’ internal control over financial reporting, including controls over safeguarding securities, as a basis for designing our auditing procedures for the purpose of expressing our opinions on the financial statements and to comply with the requirements of Form N-SAR, but not for the purpose of expressing opinions on the effectiveness of the Funds' internal control over financial reporting.
